Per Curiam.
Defendants, Gary Knutson and Tony Starr, were convicted of the crime of robbery committed on February 14, 1969. In their appeal, they contend (1) that they were invalidly arrested; (2) that evidence seized in a search of the automobile in which they were riding at the time of their arrest should have been suppressed; and (3) that there was insufficient evidence as a matter of law to sustain the conviction of defendant Knutson.
We do not deem it necessary to set forth a detailed statement of the facts surrounding their arrest. They were arrested minutes after the robbery had been reported to the police, and very shortly after a description of the robbers, together with a description of a getaway vehicle had been broadcast over the police network. Well within the standards set by State v. Todd, 78 W.D.2d 361, 474 P.2d 542 (1970), the arresting officer had probable cause to believe they had committed a felony when he arrested them.
The evidence seized in a search of the glove compartment of their vehicle was obtained immediately following their valid arrest and at the immediate scene of the arrest. It was properly admissible at their trial. State v. Martin, 2 Wn. App. 904, 472 P.2d 607 (1970).
*508There was ample evidence, if believed-by the jury, including the testimony of an accomplice, to establish that defendant Knutson committed the crime as charged.
Judgment affirmed.